DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-16 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,426,570 (referred to as Chauvette ‘570). Although the claims at issue are not identical, they are not patentably distinct from each other because the generic claim of the instant application cannot be allowed to an applicant if the prior art of US Patent No. 10,426,570 discloses a species falling within the claimed genus.
	Claim 1 of the instant application is fully encompassed by Chauvette ‘570 claim 1, both claim a medical positioning apparatus having a telescoping member with a first and second end, the first end having a first joint mechanism and the second end having a second joint mechanism, the joint mechanisms having at least two rotational degrees of freedom; a base member; member for receiving an object; the second joint mechanism being directly rotationally connected to the base. 
	Claims 2-16 and 21-24 are rejected as being dependent on a rejected claim above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 9, the claim language refers to a parent claim but does not specify which parent claim, thus it is unclear what is encompassed by the claim rendering the claim indefinite. For the sake of compact prosecution Examiner will interpret the claim to be a dependent on claim 4 which introduces the second hollow member referenced by the claim. 
Claims 10-11 are rejected as being dependent on a rejected claim above.   
With respect to claim 12, the claim language refers to a parent claim but does not specify which parent claim, thus it is unclear what is encompassed by the claim rendering the claim indefinite. For the sake of compact prosecution Examiner will interpret the claim to be a dependent on claim 10 which introduces the connector references by later dependent claims. 
Claims 13-16, 21-24 are rejected as being dependent on a rejected claim above.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 4-16, and 21-24 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by King (US 6491273).
With respect to claim 1, King et al discloses A medical positioning apparatus for positioning and holding an object (Fig 1, device 10, capable of positioning and holding an object- col 1 ln 40-50), comprising: a telescopic member extending between a first end and a second end and having an adjustable length (Fig 1, col 5 ln 60-65, member 26/24/78 with a first end at 18 and a second end at 16, members 26/24/78 telescope relative to each other within housing of member 78/joint 16); an interface member for receiving the object (Fig 1, interface member 20 for receiving an object 22); a first joint mechanism movably securing the interface member to the first end of the telescopic member (Fig 1, first joint mechanism 18- joint mechanism interpreted as a ball and socket joint as required by the instant application Specifications [0010]); second joint mechanism connected to the second end of the telescopic member (Fig 1, second joint mechanism 56/52a- joint mechanism interpreted as a ball and socket joint as required by the instant application Specifications [0010]); a base member movably connected to the second joint mechanism (Fig 1, base 12); wherein the second joint mechanism is directly rotationally connected to the base member and movably secures the base member to the second end of the telescopic member (Fig 1, base 12 directly connected to second joint 14 which moves the base 12 
With respect to claim 4, King et al discloses The medical positioning apparatus of claim 1, wherein the telescopic member comprises a first hollow elongated member and a second hollow elongated member (Fig 1, col 2 ln 45-55, first hollow elongate member 26 and second hollow elongate member 78).
With respect to claim 5, King et al discloses The medical positioning apparatus of claim 1, wherein the first and second joint mechanisms each comprise a ball and a socket operatively connected together (Fig 1, each of the joints 14 and 18 is a ball and socket operably connected via pressure system, col 3 ln 15-20).  
With respect to claim 6, King et al discloses The medical positioning apparatus of claim 1, wherein the base member extends substantially parallel to the telescopic member (Fig 1, portion 24 of the telescoping member would be capable of being rotated to be substantially parallel to the base member at joint 14).  
With respect to claim 7, King et al discloses The medical positioning apparatus of claim 5, wherein the ball comprises a first and a second hemispherical portions moveably connected together (Fig 4, first joint with ball 94 that can be interpreted to have an upper/first and lower/second hemispherical portion, second attached to rod 96 and first within the telescoping member 26), the first hemispherical portion being fixedly secured to the telescopic member (Fig 4, first hemispherical portion fixedly secured within the first telescoping member 26 by the housing system 98/103- fixedly interpreted to mean securely placed, Merriam-Webster).  
With respect to claim 8, King et al discloses The medical positioning apparatus of claim 4, wherein the second hollow elongated member has a given end slidably engaged within the first hollow elongated member (Fig 1, col 2 ln 45-55, second hollow elongate member 78 with chamber and end 88/84 which slides relative to first hollow elongate member 26).  
With respect to claim 9, King et al discloses The medical positioning apparatus of claim [4], further comprising a third hollow elongated member connected to the second hollow elongated member (Fig 1, third elongated member 24, connected to the second elongated member 78).
With respect to claim 10, King et al discloses The medical positioning apparatus of claim 9, wherein the second and third hollow elongated members are connected by a connector (Fig 1, connector being the tubing system 76/74/60/70/44/80/108 which connects the members fluidly). 
With respect to claim 11, King et al discloses The medical positioning apparatus of claim 10, wherein the telescopic member is L-shaped (Fig 3, Fig 1, member 26 of the telescoping member is L shaped as it bends from an extension to a lesser length extension). 
With respect to claim 12, King et al discloses The medical positioning apparatus of claim [9], wherein the third hollow elongated member is connected to the second joint mechanism (Fig 1, third elongate member 24 connected to second joint 14).
With respect to claim 13, King et al discloses The medical positioning apparatus of claim 12, further comprising a lock activation device connected to the telescopic arm (col 3 ln 5-10, col 2 ln 55-65, col 3 ln 30-35, locking activation mechanism 31- interpreted to be a pump according to instant application Specification [0009]). 
With respect to claim 14, King et al discloses The medical positioning apparatus of claim 13, wherein the lock activation device is a pump fluidly connected to the first and second joint mechanisms (col 3 ln 5-10, col 2 ln 55-65, col 3 ln 30-35, locking activation mechanism 31 is a pump as it contains an amplifier of pressurized fluid). 
With respect to claim 15, King et al discloses The medical positioning apparatus of claim 13, wherein the lock activation device is directly connected to the connector (Fig 1, locking activation mechanism 31 directly connected to connector/tubing system 76/74/60/70/44/80/108).
With respect to claim 16, King et al discloses The medical positioning apparatus of claim 15 wherein a fluid connection extends between the lock activation device and a T-shaped manifold within the connector (col 3 ln 55-60, individual tubing systems of the connector/tubing system 76/74/60/70/44/80/108 extend between the lock device 31 and a T-shaped manifold where tubing 76 and chamber 80 meet). 
With respect to claim 21, King et al discloses The medical positioning apparatus of claim 16, wherein the T-shaped manifold comprises a first outlet and second outlet (Fig 3, T shaped manifold having an outlet with tubing 76 and an outlet 92 of chamber 80).  
With respect to claim 22, King et al discloses The medical positioning apparatus of claim 21, wherein the first outlet is fluidly connected to a locking unit of the second joint mechanism (Fig 3, first outlet 76 connects to second joint 14).  
With respect to claim 23, King et al discloses The medical positioning apparatus of claim 21, wherein the second outlet is fluidly connected to a locking unit of the first joint mechanism (Fig 3, second outlet 92 connects to first joint 18).  
With respect to claim 24, King et al discloses The medical positioning apparatus of claim 16, wherein the first outlet is fluidly connected to a first locking unit within the third hollow elongated member (Fig 3, first outlet 76 connects to second joint 14 via third elongate member 24) and the second outlet is fluidly connected to a second locking unit within the first hollow elongated member (Fig 3, second outlet 92 connects to first joint 18 within the first elongate member 26).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King et al in view of Soto et al (US 2010/0018537).
With respect to claim 2, King et al discloses The medical positioning apparatus of claim 1.
King et al is silent on wherein the base member comprises an elongated arm.
Soto et al teaches an analogous positioning apparatus with a first joint 280, a second joint 258, a member extending in between 276, and a base 256, wherein the base comprises an elongated arm 252 and clamp 12 (Fig 21).

With respect to claim 3, King et al discloses The medical positioning apparatus of claim 2, wherein the elongated arm has an end secured to the second joint mechanism (Soto et al Fig 21, end of arm 252 indirectly attached to second joint 258 via base 256) and another end with an adjustable clamp (Soto et al Fig 21, other end of arm 252 at clamp 12 which is adjustable in its attachment to a rail).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of King et al to have the elongated arm and clamp as taught by Soto et al in order to allow for the device to accommodate a specific position required by the user (Soto et al [0065]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kampa US 2652221 and Priest US 2008/0203249 are cited to show that characteristics of the instant application are well known to those of ordinary skill in the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786